COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00019-CV


CHERIE ALLEN                                                       APPELLANT

                                       V.

CITY OF FORT WORTH AND                                             APPELLEES
TARRANT COUNTY DISTRICT
CLERK’S OFFICE


                                    ----------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 236-282171-15

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Cherie Allen attempts to appeal from the trial court’s December

22, 2015 “Order Denying Motion to Recuse.” On January 19, 2016, we informed

appellant of our concern that we lacked jurisdiction over the appeal because the

trial court’s order did not appear to be a final judgment or an appealable

      1
      See Tex. R. App. P. 47.4.
interlocutory order. See Tex. R. App. P. 42.3(a); Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001).        We informed appellant that her appeal was

subject to dismissal for want of jurisdiction unless she or any party desiring to

continue the appeal filed with the court, on or before January 29, 2016, a

response showing grounds for continuing the appeal.           See Tex. R. App. P.

42.3(a), 44.3. No response has been filed. Therefore, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DELIVERED: March 3, 2016




                                         2